09-3699-cv
        Gooden v. State of CT



                                UNITED STATES COURT OF APPEALS
                                    FOR THE SECOND CIRCUIT

                                        SUMMARY ORDER
    RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.    CITATION TO A SUMMARY ORDER
    FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
    APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
    IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
    ELECTRONIC DATABASE (WITH THE NOTATION: “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER
    MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

             At a stated term of the United States Court of Appeals for
        the Second Circuit, held at the Daniel Patrick Moynihan United
        States Courthouse, 500 Pearl Street, in the City of New York, on
        the 21st day of April, two thousand ten.

        PRESENT:
                          GUIDO CALABRESI,
                          ROBERT D. SACK,
                          GERARD E. LYNCH,
                                    Circuit Judges.

        ____________________________________

        Courtney Gooden,

                                 Plaintiff-Appellant,

                          v.                                   09-3699-cv

        Connecticut Department of Correction,
        William Barber, Supt. Unified School
        District #1 I/O, Marcia Wade, former
        principal, J.B. Gates C.I., I/O,

                                 Defendants-Appellees.

        _____________________________________
1       FOR APPELLANT: Courtney Gooden, pro se, Waterford, Connecticut.
2       FOR APPELLEE: Richard Blumenthal, Attorney General of the State
3                      of Connecticut, Josephine S. Graff, Assistant
4                      Attorney General, Hartford, Connecticut.
5
6
1         Appeal from a judgment of the United States District Court

2    for the District of Connecticut (Hall, J.).

3         UPON DUE CONSIDERATION IT IS HEREBY ORDERED, ADJUDGED, AND

4    DECREED that the judgment of the district court be AFFIRMED.

5         Appellant appeals from the district court’s order granting

6    Appellee Barber’s motion to dismiss his complaint as to all

7    Appellees on grounds of res judicata, collateral estoppel, and

8    failure to prosecute.   We assume the parties’ familiarity with

9    the facts, proceedings below, and specification of issues on

10   appeal.

11        We reject Appellant’s argument that this Court should grant

12   him leave to amend his complaint.    First, courts of appeal do not

13   generally consider issues raised for the first time on appeal.

14   See Singleton v. Wulff, 428 U.S. 106, 120-21 (1976).   Second, the

15   power to grant such leave is reserved to the district court.      See

16   Fed. R. Civ. P. 1 (explaining that the Federal Rules of Civil

17   Procedure govern district court proceedings), 15(a)(2) (providing

18   for amendment with consent or leave of court).   Third, the

19   district court did afford Appellant an opportunity to amend in

20   its order dismissing the case, but Appellant did not do so.

21        Appellant has abandoned any challenge to the district

22   court’s order dismissing his complaint by failing to address that

23   order in his original brief.   See Evangelista v. Ashcroft, 359

24   F.3d 145, 155-56 n.4 (2d Cir. 2004) (this Court generally does


                                      2
1    not consider issues raised for the first time in a reply brief);

2    LoSacco v. City of Middletown, 71 F.3d 88, 92-93 (2d Cir. 1995)

3    (when a litigant, even if proceeding pro se, raises an issue

4    before the district court but does not raise it on appeal, it is

5    abandoned).   In any event, we find no error in the district

6    court’s carefully-reasoned conclusions.   We have considered

7    Appellant’s remaining arguments and find them to be without

8    merit.   Accordingly, the judgment of the district court is

9    AFFIRMED.

10                                  FOR THE COURT:
11                                  Catherine O’Hagan Wolfe, Clerk

12




                                      3